145 F.3d 1343
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.United States of America, Plaintiff-Appellee,v.Bartolo NUNEZ-SANCHEZ, Defendant-Appellant.
No. 98-30005.D.C. No. CR-97-02038-RHW.
United States Court of Appeals, Ninth Circuit.
Submitted May 14, 1998**.Decided May 20, 1998.

Appeal from the United States District Court for the Eastern District of Washington Robert H. Whaley, District Judge, Presiding.
Before SCHROEDER, TROTT, and FERNANDEZ, Circuit Judges.


1
MEMORANDUM*


2
Bartolo Nunez-Sanchez appeals from his conviction, following a jury trial, and 55-month sentence for knowingly and intentionally distributing and aiding and abetting in the distribution of cocaine, in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2.  Nunez-Sanchez's counsel has stated that there are no arguable issues for review and seeks to withdraw as counsel of record pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).  Nunez-Sanchez has not filed a pro se supplemental brief.


3
We have reviewed the record and find no arguable issues for review.  Accordingly, counsel's motion to withdraw is granted, and the district court judgment is


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a); 9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3